NO. 07-12-00255-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 NOVEMBER 30, 2012


                            CESAR MENDEZ, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

      NO. 2010-426,154; HONORABLE JOHN J. "TREY" MCCLENDON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                            ON ABATEMENT AND REMAND

      Appellant, Cesar Mendez, appeals from a judgment of conviction for the offense

of burglary of a habitation, and sentence of ten years’ incarceration in the Institutional

Division of the Texas Department of Criminal Justice. Appellant filed notice of appeal

on June 22, 2012. The clerk’s record was filed on July 23, 2012.


      Due to medical problems suffered by the official court reporter, this Court has

granted four requests for extension of time to file the reporter’s record. The last such

extension extended the deadline for filing the reporter’s record to November 26, 2012.

On November 26, 2012, this Court received a fifth request for extension of time to file
the reporter’s record. In order to ensure that the reporter’s record in this cause is filed

as soon as is practicable, we now abate this appeal and remand it to the trial court for

further proceedings. See TEX. R. APP. P. 35.3(c).


       Upon remand, the trial court shall immediately cause notice of a hearing to be

given and, thereafter, conduct a hearing to determine the status of the preparation of

the reporter’s record, and to enter any order necessary under the present

circumstances to ensure that the reporter’s record is filed as soon as practicable. The

trial court shall cause the hearing to be transcribed. In addition, the trial court shall (1)

execute findings of fact and conclusions of law addressing the foregoing issues, (2)

cause a supplemental clerk=s record to be developed containing its findings of fact and

conclusions of law and any orders it may issue relating to this matter, and (3) cause a

reporter=s record to be developed transcribing any evidence and arguments presented

at the aforementioned hearing. The trial court shall then file the supplemental clerk=s

record and supplemental reporter=s record transcribing the hearing with the clerk of this

Court on or before January 2, 2013. Should further time be needed by the trial court to

perform these tasks, same must be requested before January 2, 2013.


       It is so ordered.


                                          Per Curiam


Pirtle, J., not participating.


Do not publish.


                                             2